DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

BOARDWALK PROPERTIES MANAGEMENT, INC., a foreign corporation
                doing business in Florida,
                       Appellant,

                                    v.

   EMERALD CLINTON, LLC, a Florida limited liability company and
    EMERALD PALMS GP, LLC, a Florida limited liability company,
                         Appellees.

                             No. 4D16-3818

                           [October 18, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. 16-016595 CACE.

   John H. Pelzer and Richard W. Epstein of Greenspoon Marder, P.A.,
Fort Lauderdale, for appellant.

   Stephen F. Rosenthal and Robert C. Josefsberg of Podhurst Orseck,
P.A., Miami, for appellee Emerald Clinton, LLC.

LEVINE, J.

   The issue presented for our review is whether the arbitrator exceeded
the scope of the arbitration clause which was part of the operating
agreement. The parties disagreed on whether to sell their property, so the
matter was submitted to arbitration pursuant to their operating
agreement. The arbitrator ordered the sale and also determined each
party’s respective ownership interest in the property. We find that by
determining the issue of ownership, the arbitrator exceeded his powers by
going beyond the authority granted by the parties within the operating
agreement.

   Appellant, Boardwalk Properties Management, Inc., and appellee,
Emerald Clinton, LLC, are members of Emerald Palms GP, LLC. Emerald
Palms is the sole general partner of Emerald Palm Apartments Limited
Partnership, which owns the Emerald Palms Apartments.

   As members of Emerald Palms GP, the parties were subject to its
operating agreement, which included the following relevant provisions:

         3.1.2 Notwithstanding any provision of this Operating
      Agreement . . . to the contrary, any management or
      operational decision which has or may have a material effect
      upon the affairs, activities or business of the Company or the
      Partnership or the purpose for which it was formed shall
      require the unanimous consent of all Members.              Such
      decisions shall include, but not be limited to, the following:

         ....

         3.1.2(e) Making, executing or delivering any deed, long
      term ground lease, contract to sell or otherwise convey any
      Company or Partnership property, or any mortgage,
      assignment or encumbrance of Company or Partnership
      Property;

         ....

         3.1.2(k) Any material or substantial matter affecting the
      business or operation of the Company or the Partnership or
      the interests of the Members.

      In the event all Members cannot reach an agreement on such
      decision, any member may submit the decision to arbitration
      pursuant to Section 15.4.

            ....

         15.4 Arbitration. In the event the Members are unable to
      agree upon any matter or matters arising under this
      Operating Agreement which require unanimous approval, the
      Members shall, within three (3) days, agree upon one Person
      to act as arbitrator. In the event the Members are unable to
      agree upon the Person to act as arbitrator, the Members shall
      submit or either Member may submit the matter to the
      American Arbitration Association for resolution in accordance
      with the commercial arbitration rules. The decision of an
      arbitrator shall be final and binding on the Members. The
      costs and expenses of arbitration shall initially be paid by the
      Company. The prevailing party in the arbitration shall be
      entitled to receive compensation for its attorney fees and costs
      with respect to the arbitration from the other Member, and the

                                     2
      other member shall also reimburse the Company for the costs
      of the arbitration. Any such arbitration shall be conducted
      in Broward County, Florida.

   Emerald Clinton wanted to sell the partnership property, but
Boardwalk did not and withheld its consent to sell. Further, Boardwalk
claimed to have a 50% ownership interest in the company, whereas
Emerald Clinton claimed Boardwalk had only a 10% ownership interest.

   Because there was not unanimous consent to sell the property, the
matter was referred to an arbitrator. Boardwalk argued in pre- and post-
arbitration memoranda that any determination of ownership interest was
outside the arbitrator’s jurisdiction.     Despite these arguments, the
arbitrator ordered the sale of the property and additionally concluded that
Emerald Clinton was a 90% owner and Boardwalk was only a 10% owner
of the company. The arbitrator found the issue of ownership was
“inextricably intertwined” with the issue of the sale of the property. The
arbitrator ordered the sale with the proceeds to be distributed in
accordance with the parties’ ownership interests.

    The arbitrator entered an order stating that “the Arbitrator, as well as
the parties themselves, all recognize that the issues of the sale of the
Property and a determination of the parties[’] respective ownership
interests in Emerald Palms GP are inextricably intertwined, Section 15.4
of the Operating Agreement clearly vests in the Arbitrator the right to order
a sale of the Property.” Within the same order, the arbitrator recognized
that “Boardwalk has repeatedly questioned the authority of the Arbitrator
as part of this arbitration process to decide the percentage ownership of
the Members of Emerald Palms GP, LLC in the subject property.” Further,
the arbitrator ordered that 40% of the proceeds from the sale be held in
escrow because there was a dispute regarding the arbitrator’s jurisdiction
in this case.

   Boardwalk subsequently filed a motion and petition to vacate the
arbitral award in the circuit court. Boardwalk again argued that it never
consented to the arbitrator adjudicating the ownership interests. The
circuit court entered an order denying Boardwalk’s motion to vacate and
granted Emerald Clinton’s motion to confirm the arbitral award.

   We review de novo the issue of whether the trial court correctly
concluded that the operating agreement gave the arbitrator jurisdiction to
decide the ownership interest. Am. Fed. of State, Cty. v. Miami-Dade Cty.
Pub. Schs., 95 So. 3d 388, 390 (Fla. 3d DCA 2012).


                                     3
    Generally, “[a] very high degree of conclusiveness attaches to an
arbitration award. Courts do not review findings of fact contained in an
arbitration award or attempt to substitute their judgment for that of the
arbitrator.” Commc’ns Workers of Am. v. Indian River Cty. Sch. Bd., 888
So. 2d 96, 99 (Fla. 4th DCA 2004) (citation omitted). “The trial court’s
decision to confirm or vacate the arbitration award is reviewed for an abuse
of extremely limited discretion.” Id.

   Whether an arbitration award can be vacated is governed by section
682.13(1)(d), Florida Statutes (2016), 1 which states, “Upon motion of a
party to an arbitration proceeding, the court shall vacate an arbitration
award if . . . [a]n arbitrator exceeded the arbitrator’s powers . . . .” “[A]n
arbitrator exceeds his or her power under subsection (c) when he or she
goes beyond the authority granted by the parties or the operative
documents and decides an issue not pertinent to the resolution of the
issue submitted to arbitration.” Schnurmacher Holding, Inc. v. Noriega,
542 So. 2d 1327, 1329 (Fla. 1989).

   Additionally, section 682.13(1)(e), Florida Statutes (2016), states,
“Upon motion of a party to an arbitration proceeding, the court shall vacate
an arbitration award if . . . [t]here was no agreement to arbitrate, unless
the person participated in the arbitration proceeding without raising the
objection under s. 682.06(3) not later than the beginning of the arbitration
hearing . . . .”

   We find Seifert v. U.S. Home Corp., 750 So. 2d 633 (Fla. 1999), to be
instructive. In Seifert, the homeowners, a husband and wife, contracted
with the defendant for the construction of a home, and the husband died
as a result of carbon monoxide poisoning after his car was left running in
the garage. The wife sued the defendant for wrongful death. The
defendant sought to compel arbitration and argued that the contract
required arbitration.       The arbitration clause at issue stated, “Any
controversy or claim arising under or related to this Agreement or to the
Property . . . shall be settled and finally determined by mediation or
binding arbitration . . . .” Id. at 635.

   The Florida Supreme Court stated first that “arising under or related
to” are broad arbitration clauses but there must be some “nexus between
the dispute and the contract containing the arbitration clause.” Id. at 638.
The court concluded that no nexus existed between the dispute and
contract: the contract dealt with the “sale and purchase of a house”—not

1This statute was amended in 2013. Prior to 2013, this provision was section
682.13(1)(c).

                                      4
tort. Id. at 641. Thus, “[t]here is      nothing within these provisions to
indicate that either party intended      to include tort claims for personal
injuries arising under the common        law within the scope of either the
contract in general or the arbitration   provision in particular.” Id.

    Similarly, in this case, nothing in the operating agreement indicated
that either party intended to include percentage of ownership interests
within the scope of the arbitration provision. Boardwalk’s percentage of
ownership interest in the property was “not pertinent to the resolution of
the issue submitted to arbitration,” that being whether to sell the property.
See Schnurmacher, 542 So. 2d at 1329. Since the operating agreement
required the parties’ unanimous consent, whether Boardwalk had a 50%,
a 10%, or even a 1% interest would be of no matter since if Boardwalk
disagreed with the sale, the parties would not be in unanimity. Without
unanimous consent, there could be no sale, and that issue—whether to
sell or not—was explicitly agreed to in the operating agreement as one of
the grounds within the jurisdiction of the arbitrator. Therefore, because
the amount of ownership interest was not pertinent to the decision
whether to sell the property, the issues were not “inextricably intertwined.”

   In summary, we find that the trial court erred in not vacating that
portion of the arbitral award which exceeded the arbitrator’s authority by
determining ownership interests.        We reverse and remand with
instructions to vacate those parts of the arbitrator’s order in accordance
with this opinion. We affirm the trial court’s order to the extent it denied
vacatur as to the remaining portions of the arbitrator’s order.

   Affirmed in part, reversed in part, and remanded with instructions.

WARNER and DAMOORGIAN, JJ., concur.

                            *        *          *

   Not final until disposition of timely filed motion for rehearing.




                                     5